11 N.Y.3d 783 (2008)
MAREK SZPAKOWSKI et al., Respondents,
v.
SHELBY REALTY, LLC, Respondent, and FORTHRIGHT DEVELOPMENT COMPANY, LLC, Appellant, et al., Defendant. (And a Third-Party Action.)
Court of Appeals of the State of New York.
Submitted July 21, 2008.
Decided September 16, 2008.
Motion, insofar as it seeks leave to appeal against Shelby Realty, LLC, dismissed upon the ground that as to that party the order sought to be appealed from does not finally determine *784 the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.